DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010117075A - hereinafter ‘075) in view of Jager et al (US Patent No. 4,077,763), Lyon (US Patent No. 5,509,362), Becker et al (US Patent No. 4,541,245) and Rinker et al (US Patent No. 5,782,957).
Regarding claim 1:
	‘075 discloses a rotary cascading bed combustion system (1) for converting waste product into energy, the rotary cascading bed combustion system comprising: a rotary cascading bed combustor (3) including a rotating cylinder (cylinder around 3) surrounding a combustion chamber (inside of 3); the rotating cylinder being structured and disposed for cascading the fuel to facilitate the mixing of air and solids (at least by using 2 and rotating); wherein combusting waste is cycled through a plurality of combustion zones to produce controlled heat (at least each section comprising a portion 2 can be called a combustion zone) and recycling back the combusting waste into the combustion chamber (see paragraph 36 where the material kept within the furnace by reversing the rotation).
	‘075 fails to disclose the rotational speed of the rotating cylinder is selectively varied based on the amount of fuel, airflow and combustion properties, the waste is mixed with sorbents, the combustor being a boiler that generates steam and is sent to a turbine and if carbon burnout is not complete it will be recycled back into the combustion chamber.
	Jager teaches a rotary kiln similar to ‘075 including varying the rotational speed of the rotating cylinder based on operation parameters (see at least claim 43), where the operational parameters are listed in at least claim 35 and include measuring fuel, air and combustion properties.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘075 with the teachings of Jaeger to include controlling the rotation of the kiln in order to maintain the energy within the system constant.
	Lyon teaches a rotary kiln similar to ‘075 including adding sorbents to the waste (See column 2, lines 38-43).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘075 with the teachings of Lyon to include a sorbent in order to reduce the SOx and NOx gases within the flue gas.
	Becker teaches a rotary kiln (10) similar to ‘075 including a boiler (28) which generates steam and is sent to a turbine (45).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘075 with the teachings of Becker to include a steam generator in order to utilize some of the waste heat for generating electricity.
	Rinker teaches a rotary kiln similar to ‘075 including determining if combustion has completed by reaching a certain temperature (See column 5, lines 21-23, where a complete combustion is known to be at a certain temperature).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the kiln of ‘075 reverse and return the material to the combustion zones if the combustion has not yet been completed as determined by the temperature sensor 14 of ‘075 in order to ensure a complete combustion of the material to prevent pollution and explosive conditions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762